         Case 1:19-mj-00066-RMM Document 1-1 Filed 03/22/19 Page 1 of 7



                 STATEMENT OF FACTS IN SUPPORT OF A COMPLAINT

       Leading up to February 26, 2019, a detective with the Metropolitan Police Department (“UC”)

was acting in an undercover capacity as part of the Metropolitan Police Department-Federal Bureau of

Investigation (“MPD-FBI”) Child Exploitation Task Force operating out of a local office in

Washington, D.C. In that capacity, the UC entered a public group on KIK1 with a title indicative of its

use for the exchange of child pornography and other child exploitation activity. While observing the

users in the group, the UC observed user “demon_1993” post a message asking if anyone was “live”

with their children. The UC initiated a private KIK chat with this user. Once engaged in the private

KIK chat with the UC, “demon_1993” stated that he started a group looking for real parents. During

the course of the private KIK chat, the UC indicated to “demon_1993” that the UC has an 8 year old

daughter. “Demon_1993” stated that he was looking for someone legitimate to be his moderator.

“Demon_1993” added the UC to a group called, “Taboo Parents” and made the UC a moderator of the

group. The UC took no action as a group moderator, but began monitoring the group as it grew. As of

March 18, 2019, the “Taboo Parents” KIK group had 33 members, including a user with the user name

“clynn68.”

       In the “Taboo Parents” KIK group, moderators and users encouraged the members to post and

share with “no limits.” During the time the group has been moderated by the UC, images and videos

depicting child pornography have been posted to the group by multiple users. For example, on March

11, 2019, a KIK user using the KIK name, “Lacylaw2” posted a clothed image of her son and daughter




1
 KIK is a freeware instant messaging mobile application where one can transmit and receive
messages, photos, videos, sketches, mobile webpages, and other content.


                                                  1
         Case 1:19-mj-00066-RMM Document 1-1 Filed 03/22/19 Page 2 of 7



to the group, and then subsequently wrote to the group, “I love cp and bp.”2 She further stated,

“Mmmm I’ve got links.”3 Another user using the KIK name, “alandemily47,” later identified as the

defendant, ALVA REED REES (herein “REES”), stated “will you share the links with us.”

“Lacylaw2” then shared two Mega.nz links to the group. Immediately after “Lacylaw2” posted the

links to the group, beginning at 7:57PM EST, the following conversation occurred:

       REES: These won’t play

       Lacylaw2: They will

       Lacylaw2: Not all but they will

       Justmeag1: Waiting patiently

       Justmeag1: Impatiently

       Lacylaw2: For what

       REES: They won’t play

       Justmeag1: For them to play

       Lacylaw2: None??

       Justmeag1: Nope

       REES: They have to be underlined or they won’t load

       Carlonamilv: Works here



2
 Based on his training an experience, the UC was aware that “cp” is an abbreviation for “child
pornography.”
3
  Based on his training and experience, the UC was aware that “links” is a reference to
hyperlinks that allow a user to share the content of a cloud storage account such as Dropbox or
Mega.nz, which are commonly used among individuals engaged in the trafficking of child
pornography to collect and share images and videos of child pornography. Mega.nz is file
hosting service that allows users to store files and data in the cloud. Users can then share those
files via links to the content stored in the mega.nz account.

                                                 2
         Case 1:19-mj-00066-RMM Document 1-1 Filed 03/22/19 Page 3 of 7



       Lacylaw2: Then copy n paste it back hetr [sic]

       Dinero357: Can someone post them on here

       Carolinamilv: Yeah Lacy. I did that works

       REES: [reposts one of the Mega.nz links previously provided by Lacylaw2 as an active

       hyperlink capable of displaying the content therein]

       Justmeag1: There we go

       Carolinamilv: Rooms quiet while cocks come our [sic] and clits get rubbed lol

       Rover35: Hehehe

       Justmeag1: Im jacking off lol

       Rover35: I best not look until I get home as I’m at work right now

       Dinero357: Yes they are hot hot vids

       Justmeag1: AMAZING

       At that time, the UC reviewed the contents of the link provided by REES, and noted that it

contained numerous videos of children as young as toddlers being sexually abused.

       On March 12, 2019, at approximately 12:30 PM EST, law enforcement accessed the Mega.nz

link sent by REES for a more comprehensive review of the content. At that time, the link contained

several hundred image and video files, the majority of which appeared to depict child pornography.

Specifically, inside a subfolder labeled “cp” within the folder “mom and child,” your Affiant observed

the following videos:

       1. A one minute and ten second video file titled “4c76d15fc8_240.mp4” that depicted an adult

       male penetrating the vagina of a prepubescent female with his penis and appearing to ejaculate

       inside her.

       2. A two minute and thirty one second video titled “cp mg27.mp4,” which appeared to be four



                                                  3
         Case 1:19-mj-00066-RMM Document 1-1 Filed 03/22/19 Page 4 of 7



        separate videos spliced together to create a single file. These four videos depicted: a) an adult

        female engaged in mouth to vagina contact with a female toddler, as well as digitally

        penetrating the child’s vagina, b) an adult male penetrating the vagina of a female toddler with

        his penis, c) an adult male penetrating the vagina of a female toddler with his penis, and d) an

        adult male penetrating the vagina of a female toddler with his penis.

        3. A forty-five second video file titled “cp anal y vaginal.mp4,” which depicted an adult male

        penetrating the anus and vagina of a female toddler.

        4. A three minute and eleven second video file titled “cp 5.mp4,” which depicted the vaginal

        penetration of a female infant using a toothbrush and a purple rod. After the purple rod was

        used to penetrate the infant, it was put into the infant’s mouth. A sign visible behind the infant

        reads “Puffy Pudenda For Hoarders Hell.”

        On March 11, 2019, at approximately 12:07 PM EST, REES sent a 44 second video to the

“Taboo Parents” KIK group that depicted an adult female and adult male in bed with a male toddler.

The male is lying nude, face up with his penis exposed, and is being masturbated by the female who is

lying in bed next to him with her breasts exposed. The toddler is lying in the bed resting on the female’s

arm and watching cartoons on a cell phone being held in the female’s other hand. The video appears

to be taken with a device being held by the adult male. Several additional users commented on the

video, including a KIK user with the user name “sam1987787” who stated, “Damn that vid is amazing

al.” Another KIK group member with the user name “justmeag1” stated, “Very nice. My xwife and I

used to play in front of the kids.” The group member “lacylaw2” responded, “Fucking hot.”

        In addition to posting content depicting child pornography, REES also discussed with members

of the “Taboo Parents” group his interest in sexually abusing his own children. On March 10, 2019,

in response to a KIK group member with the user name “Carolinamilv” asking if there were any parents



                                                    4
         Case 1:19-mj-00066-RMM Document 1-1 Filed 03/22/19 Page 5 of 7



with newborns, REES responded, “My wife and I are due in April with twins.” On March 11, 2019,

beginning at 7:45PM EST, REES sent the group three images of a nude adult pregnant female whose

face is visible to the camera. REES then stated, “We’re looking at a about a month till delivery.” The

following conversation among the group members ensued:

       Lacylaw2: Boys or girls

       REES: One of each

       Lacylaw2: Awesome

       Lacylaw2: Do u have any kids already

       REES: Yes we do. A boy. He’s 2

       At 9:59 PM on the same date, REES sent another image of the same pregnant female, nude

and asleep in a bed. A KIK group member with the user name “littlesarah6021” asked if REES

knew the woman’s identity, to which REES responded, “Yeah. That’s my wife.” Beginning at

10:03 AM, REES sent multiple additional images of his nude wife, including one of her breast

feeding a child. REES then stated, “We’ve got twins that are due in a month so I’ll have a lot more

to post soon.”

       The FBI served an Administrative Subpoena on KIK requesting subscriber information for

user “alandemily47” as well as IP login information. In response to that subpoena, KIK provided

the   user’s     display   name   as    “Al    R”       and   the   associated   email   address   as

swashbuckler3771@yahoo.com. Additionally, KIK provided IP addresses which had been used

to access the KIK account between February 10 and March 12, 2019. These IP addresses included

multiple T-Mobile natting IP addresses and a consistently used IP address of 64.134.150.247,

which resolves to AT&T U-Verse. The FBI subsequently served an Administrative Subpoena to

AT&T for IP address 64.134.150.247. AT&T provided responsive records indicating that at the



                                                    5
         Case 1:19-mj-00066-RMM Document 1-1 Filed 03/22/19 Page 6 of 7



date and time it was used to access the “Alandemily47” KIK account, it was assigned to the

Embassy Suites, at 4444 Havana Street, Denver, CO 80239.


       The FBI also served an Administrative Subpoena to Yahoo!, Inc. for subscriber

information associated with the email account swashbuckler3771@yahoo.com. In response,

Yahoo!, Inc. provided responsive records indicating the name associated with the account as “AL

REE,” with a user-provided telephone number of XXX-XXX-XXXX.

       Using the telephone number obtained above, the FBI conducted an open-source database

checks and identified the associated individual as ALVA REED REES, with a date of birth

XX/XX/XXXX, and a residential address of XXXXXXXXX, Denver, CO, 80236.

       A search of the Colorado Department of Motor Vehicle database located REES’s driver’s

license photograph, which depicts the same individual depicted in the profile photograph of KIK

user “alandemily47.”

       A check of NCIC revealed that REES has a prior criminal conviction for child

pornography-related offenses in state of Florida and is subject to lifetime sex offender registration.

REES’s criminal history also includes a conviction for failure to register as a sex offender in

Colorado. REES’s sex offender registration in Colorado lists his email address as

“swashbuckler37@yahoo.com,” his telephone number as XXX-XXX-XXXX, and his employer

as the Embassy Suites at 4444 Havana Street, Denver, CO, 80239.




                                                  6
        Case 1:19-mj-00066-RMM Document 1-1 Filed 03/22/19 Page 7 of 7



       FBI also conducted a database search and identified an associated individual, XXXX XXX

(herein “XXXX”). A check of the Colorado Department of Motor Vehicles database located the

driver’s license for XXXX, which lists her address also as XXXXXXX, Denver, CO, 80236. The

driver’s license photograph for XXXX appears to depict the same female as the one depicted in

the photographs of the pregnant female provided by REES to the “Taboo Parents” KIK group.


                                          Respectfully submitted,




                                          ______________________________
                                          Alix Skelton, Special Agent
                                          Federal Bureau Investigations




Sworn to and subscribed before me on this 22nd March, 2019



___________________________________________________
HONORABLE ROBIN MERIWEATHER
UNITED STATES MAGISTRATE JUDGE




                                             7
